NONPRECEDENTIAL DISPOSITION
                      To be cited only in accordance with
                              Fed. R. App. P. 32.1




           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                            Submitted August 15, 2007*
                             Decided August 21, 2007

                                      Before

                     Hon. JOHN L. COFFEY, Circuit Judge

                     Hon. TERENCE T. EVANS, Circuit Judge

                     Hon. DIANE S. SYKES, Circuit Judge

No. 06-3712
                                             Appeal from the United States District
NORMA PRICE,                                 Court for the Northern District of
    Plaintiff-Appellant,                     Illinois, Eastern Division.

      v.                                     No. 05 C 6802

MARS, INC., et al.,                          Harry D. Leinenweber,
    Defendants-Appellees.                    Judge.


                                    ORDER

       Norma Price worked for Mars, Inc., until her termination in April 1996.
Almost four years later, in March 2000, she filed a charge of discrimination with the
Equal Employment Opportunity Commission alleging race and disability
discrimination during her employment. The EEOC issued a right-to-sue letter in
April 2000, but Price waited another five years, until December 2005, to file the pro
se lawsuit underlying this appeal. Price’s complaint includes claims under Title VII


      *
       After an examination of the briefs and the record, we have concluded that oral
argument is unnecessary. Thus, the appeal is submitted on the briefs and the record.
See Fed. R. App. P. 34(a)(2).
No. 06-3712                                                                     Page 2

of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e to 2000e-17, the Americans with
Disabilities Act of 1991, 42 U.S.C.A. §§ 12101 to 12213, and Illinois tort law.
Essentially she alleges that she was injured on the job in 1994, and that Mars and
its insurance carrier conspired with the doctor they hired to examine her in order to
conceal that she required back surgery. Mars, she continues, then pressured her to
resume her regular duties, which exacerbated her injuries and eventually led to her
termination for poor performance. The district court dismissed the federal claims
on the ground that the charge of discrimination was untimely, and the state claims
as barred by the applicable limitations periods under Illinois law.

       Price appeals, but she does not challenge the district court’s reasoning and
instead simply recites the allegations presented in her complaint. We discern no
error. Price did not file her administrative charge of discrimination within the 300-
day limit applicable to workers in Illinois, and for that reason her federal claims are
barred. See Doe v. Oberweis Dairy, 456 F.3d 704, 708-09 (7th Cir. 2006); Stepney v.
Naperville Sch. Dist., 392 F.3d 236, 239 (7th Cir. 2004); Flannery v. Recording
Indus. Ass’n of America, 354 F.3d 632, 637 (7th Cir. 2004). Her state-law claims are
plainly untimely as well. Price admits that she knew of the extent of her injuries
before she was fired in 1996, but her fraud theory is subject to a five-year statute of
limitations, see 735 Ill. Comp. Stat. 5/13-205; Horbach v. Kaczmarek, 288 F.3d 969,
973 (7th Cir. 2002), and the rest of her tort claims are subject to the general two-
year limitations period, see 735 Ill. Comp. Stat. 5/13-202; Evans v. City of Chi., 434
F.3d 916, 934 (7th Cir. 2006).

                                                                         AFFIRMED.